PER CURIAM.
This disciplinary proceeding by The Florida Bar against John R. McArthur, a member of The Florida Bar, is presently before us on complaint of The Florida Bar and report of referee. Pursuant to the Florida Bar Integration Rule, article XI, Rule 11.-06(9)(b), the referee’s report and record were duly filed with this Court. No petition for review pursuant to the Florida Bar Integration Rule 11.09(1) has been filed.
Having considered the pleadings and evidence, the referee found as follows:

As to Count I

I recommend the respondent be found guilty and specifically that he be found guilty of violating the following Disciplinary Rules of The Florida Bar’s Code of Professional Responsibility: 2-110(A)(2) for withdrawing without taking steps to protect the client, 6-101(A)(3) for neglecting a legal matter entrusted to him, 7-101(A)(1) for intentionally failing to seek his client’s lawful objectives, 7 — 101(A)(3) for intentionally failing to carry out a contract of employment, 7-101(A)(3) for intentionally prejudicing or damaging his client. I recommend he be found not guilty of violating Disciplinary Rule 1-102(A)(4) for misrepresentation.
As to Count II .
I recommend the respondent be found guilty and specifically that he be found guilty of violating Rule 11.02(4) of Article XI of the Integration Rule for misusing trust funds, and the following Disciplinary Rules of The Florida Bar’s Code of Professional Responsibility: 2-110(A)(3) for withdrawing from employment without taking steps to protect the client, 6-101(A)(3) for neglecting a legal matter entrusted to him, 7-101(A)(l) for intentionally failing to seek the lawful objectives of his client, 7-101(A)(2) for intentionally failing to carry out a contract of employment, 9-102(A) .for commingling, 9 — 102(B)(3) for failing to account and 9-102(B)(4) for misusing that portion of the funds tendered to him for costs.
The referee recommends that respondent be suspended for a period of six months and thereafter until he shall prove his rehabilitation as provided in Integration Rule 11.10(4).
Having carefully reviewed the record, we approve the findings and recommendations of the referee.
Accordingly, respondent, John R. McAr-thur, is hereby suspended from the practice of law in the State of Florida for a period of six months effective immediately, and thereafter until he shall prove his rehabilitation.
Costs in the amount of $571.47 are hereby taxed against respondent.
It is so ordered.
BOYD, Acting C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.